From an examination of the record before this court it is apparent that no "case" originated in the Court of Appeals warranting an appeal as of right to this court as contemplated by Section 2, Article IV, Constitution. The litigation was originally instituted in the Common Pleas Court and the Court of Appeals reviewed and affirmed the judgments of the Court of Common Pleas. No case originated in the Court of Appeals by filing in that court a motion to certify the record.
The motion to dismiss the appeal is sustained and the appeal is dismissed.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 183